Exhibit 10.2

RESCISSION AGREEMENT

THIS RESCISSION AGREEMENT (“Agreement”) is entered into on the dates set forth
below but effective as of October 22, 2016 (the “Effective Date”), by and
between Robert Salna and April Kameka (collectively the “Shareholders”),
individuals with an address located at 64 Industrial Road, Richmond Hill,
Ontario L4C 2Y1, Canada, and Watermark Group, Inc. n/k/a Zika Diagnostics, Inc.,
a Nevada corporation (“Watermark”);

WITNESSETH:

WHEREAS, on October 22, 2016, the parties entered into a Stock Purchase
Agreement, attached hereto as Exhibit A (the “SPA”), whereby Salna and Kameka
each subscribed to 2,944,444 shares (the “Shares”) of common stock of Watermark
which were issued by Watermark;

 WHEREAS, pursuant to negotiations between Watermark and the Shareholders it was
represented and warranted, inter alia, that Watermark had no debt and owed no
operational expenses to any party, related or unrelated as of the date of SPA,
and it was further represented and warranted that Watermark had no convertible
instruments (including without limitation, warrants, options, convertible debt,
etc.) and that Watermark was in the process of negotiating a license agreement
for the right to sell certain molecular diagnostic tests for the Zika virus; 

 WHEREAS, in entering into the SPA and each purchasing their respective Shares
for $525,000, the Shareholders relied on the representations regarding the debt
free status of Watermark and that Watermark was negotiating an exclusive license
agreement for the right to sell proprietary molecular diagnostic tests for the
Zika virus and certain other mosquito borne illnesses (“Zika License”) and that
the Zika License would remain in effect;  

 WHEREAS, during the month of January 2017, the Shareholders became aware that a
Promissory Note dated November 1, 2011, amended and modified on December 11,
2014, July 7, 2015 and December 11, 2015, owned by P&G Holdings LLC (the “Note”)
was allegedly still outstanding as of the Effective Date;  

 WHEREAS, the Zika License has been terminated and the licensor has terminated
its ownership and involvement with Watermark; 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants
herein, the parties hereto agree to rescind the SPA in its entirety, effective
as of inception of such agreement, and further agree as follows:

1. Rescission of the SPA. 

The SPA is hereby explicitly rescinded in its entirety effective as of the
Effective Date and is declared and shall be considered void ab initio, as are
any other agreements, whether oral or written, between the parties concerning
the subject matter herein prior to the date of complete execution of this
Agreement.  

2. Return of Funds. 

--------------------------------------------------------------------------------

 In consideration of the cancellation of the SPA and the Shareholders agreement
to accept this Agreement and the consideration set forth herein in full
settlement of any and all causes of action they may have, Watermark agrees to
refund to the shareholders the total amount of $                  , which
represent the remaining funds in Watermark and to assign to the Shareholders a
promissory note in the amount of $455,000 from Co-Diagnostics, Inc.  

3. Return of Shares. 

 The Shareholders agree to return their respective Shares of Watermark to the
Company for cancellation.  

4. Amendments. 

This Agreement may not be modified or amended except by a written document
signed by the parties.

5. Parties. 

This Agreement is for the benefit of, and binds, the parties, their successors
and permitted assigns.  Neither party shall have any further rights or duties
thereunder.  

6. Severability. 

The provisions of this Agreement will be deemed severable, and if any part of
any provision is held illegal, void or invalid under applicable law, such
provision will be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired but
will remain binding in accordance with their terms.

7. Governing Law. 

 This Agreement shall be construed as to both validity and performance and
enforced in accordance with the laws of the State of New York, without giving
effect to the conflicts of law principles thereof.  Any action brought by either
party against the other concerning the Agreement or SPA shall be brought only in
the federal courts located in the State of New York, New York County.   

8. Counterparts. 

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.  This Agreement may be executed by facsimile or by email of PDF
or digital image format files of the executed signature page hereto.

9. Further Assurances.   

--------------------------------------------------------------------------------

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to rescind the SPA, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

The parties have executed this Agreement on the dates indicated below to be
effective as of the Effective Date.

 

 

WATERMARK GROUP, INC.

 

 

/s/

Name:  Ted Murphy

Title:  President  

Date:    March 23, 2017

 

 

 

 

ROBERT SALNA APRIL KAMEKA 

 

 

________________________________
                              __________________________

Individually,                             Individually 

Date:  March __, 2017 Date:  March __, 2017 